Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed October 4, 2021, with respect to the rejection(s) of claim(s) 17-19, 21-36, and 38 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Glenn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 17, 21, 23, 25, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0299521 to Glenn et al. in view of U.S. Patent Pub. No. 2003/0083749 to Kuslich et al.
As to Claim 17, Glenn discloses a method for treating a spine of a patient [0013]. The method comprises the steps of providing a spinal implant (10, Figs. 1-3, [0097]) comprising a body including a first vertebral engaging surface (superior surface 26 of 12, [0101]) and a second vertebral engaging surface (inferior surface 26 of 14, [0101], Figs. 1-3). The first vertebral engaging surface is rotatable relative to the second vertebral engaging surface (via pivot 18, [0097, 0100]), and delivering the spinal implant adjacent a surgical site including the spine [0111]. The method includes rotating the first vertebral engaging surface to rotate relative to the second vertebral engaging surface solely by manipulating the spine (free articulation described in [0112 and 0117-0118]).
As to Claim 21, Glenn discloses a method for treating a spine wherein the surgical site is a vertebral space [0013] and the spine is a spine of a human body [0013], the spinal implant (10) being delivered into the vertebral space such that the first vertebral engaging surface (superior surface 26 of 12, [0101]) is disposed in a cephalad orientation of the human body  (Fig. 3) and the second vertebral engaging surface (inferior surface 26 of 14, [0101], Figs. 1-3) is disposed in a caudal orientation of the human body (Fig. 3). 
As to Claim 23, Glenn discloses a method wherein the surgical site is a vertebral space [0013]. The method further comprises connecting a male mating portion (228) of an inserter (220) with a posterior surface of the spinal implant (Fig. 25, [0143]) and delivering the spinal implant into the vertebral space using the inserter such that the posterior surface faces a posterior side of the spine and an anterior surface of the spinal implant faces an anterior side of the spine (orientation seen in Fig. 5).  
Claim 25, Glenn discloses a method wherein the body includes a first plate (12) comprising the first vertebral engaging surface (superior surface 26 of 12, [0101]) and a second plate (14) comprising the second vertebral engaging surface (inferior surface 26 of 14, [0101], Figs. 1-3), the first plate defining a first axis (seen in Fig. 1), the second plate defining a second axis (seen in Fig. 1), the spinal implant being movable between a closed configuration in which the first axis extends parallel to the second axis (configuration of Fig. 2) and an open configuration (seen in Fig. 22) in which the first axis extends at an acute angle relative to the second axis (configuration of Fig. 22, [0141]), the surgical site is a vertebral space [0012], and the spinal implant is delivered into the vertebral space with the implant in the closed configuration, the implant moving from the closed configuration to the open configuration by manipulating the spine [0112 and 0117-0118].  
As to Claim 28, Glenn discloses a method wherein the body includes a first plate (12) comprising the first vertebral engaging surface (superior surface 26 of 12, [0101]) and a second plate (14) comprising the second vertebral engaging surface (inferior surface 26 of 14, [0101], Figs. 1-3) and a top surface (Fig. 1) opposite the second vertebral engaging surface, the body including first and second cavities each extending into the bottom surface and third and fourth cavities each extending into the top surface (cavities 46 and 48 seen in Fig. 6A).  
As to Claim 38, Glenn discloses a method wherein manipulating the spine passively causes the first vertebral engaging surface to rotate relative to the second vertebral engaging surface (free articulation described in [0112 and 0117-0118]).
As to Claims 17, 21, 23, 25, 28, and 38, Glenn discloses the claimed invention except for rotating the first vertebral engaging surface to rotate relative to the second vertebral engaging surface solely by manipulating the spine before closing the incision.
Kuslich discloses a method for treating a spine including manipulating the spine to cause the first vertebral engaging surface (14, Fig. 1) to rotate relative to the second vertebral engaging surface (16, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Glenn with the spine manipulation modification of Kuslich in order to allow the surgeon to adjust the vertebrae to the desired position.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0299521 to Glenn et al. in view of U.S. Patent Pub. No. 2003/0083749 to Kuslich et al. in view of U.S. Patent Pub. No. 2016/0038300 to Yeon et al.
As to Claims 18 and 19, Glenn and Kuslich disclose the claimed invention except for further comprising the step of removing posterior bony structure from the spine, and further comprising the step of removing pedicle tissue from the spine in connection with a pedicle subtraction osteotomy.
Yeon discloses a method for treating a spine including the step of removing posterior bony structure from the spine [0013], and further comprising the step of removing pedicle tissue from the spine in connection with a pedicle subtraction osteotomy [0013] in order to allow for shortening of the spinal column to properly correct a deformity [0013]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Glenn and Kuslich with the pedicle subtraction osteotomy modification of Yeon in order to allow for shortening of the spinal column to properly correct a deformity.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0299521 to Glenn et al. in view of U.S. Patent Pub. No. 2003/0083749 to Kuslich et al. in view of U.S. Patent Pub. No. 2009/0182343 to Trudeau et al.
Claim 22, Glenn discloses a method wherein the spinal implant is delivered adjacent to the surgical site using an inserter (220, [0142-0143]).
As to Claim 24, Glenn discloses a method wherein the surgical site is a vertebral space [0012]. The method further comprises connecting a male mating portion (228) of an inserter (220) with a posterior surface of the spinal implant (Fig. 25, [0143]) and delivering the spinal implant into the vertebral space using the inserter such that the posterior surface faces a posterior side of the spine and an anterior surface of the spinal implant faces an anterior side of the spine (orientation seen in Fig. 5).  
As to Claims 22 and 24, Glenn and Kuslich disclose the claimed invention except for wherein the inserter includes image guidance to confirm alignment of the spinal implant relative to the spine.  
Trudeau discloses a method for treating a spine [0018] including wherein the inserter includes image guidance to confirm alignment of the spinal implant relative to the spine [0021, 0047, 0072] in order to ensure proper placement of the implant at the surgical site [0021, 0047, 0072].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Glenn and Kuslich with the image guidance modification of Trudeau in order to ensure proper placement of the implant at the surgical site.

Claims 26, 27, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0299521 to Glenn et al.  in view of U.S. Patent Pub. No. 2003/0083749 to Kuslich et al. in view of U.S. Patent Pub. No. 2013/0211526 to Alheidt et al.
As to Claim 33, Glenn discloses a method wherein the body is non-threaded (Figs. 1-3).
As to Claims 34 and 36, Glenn discloses a method [0013] comprising the steps of providing a spinal implant (10, Figs. 1-3, [0097]) that comprises a body that is non-threaded (Figs. 1-3), a first plate (12) including a first vertebral engaging surface (superior surface 26 of 12, [0101]) and a bottom surface (seen in Figs. 1-2) opposite the first vertebral engaging surface, the spinal implant including a second 
As to Claim 35, Glenn discloses a method wherein the body includes a first plate (12) comprising the first vertebral engaging surface (superior surface 26 of 12, [0101]) and a second plate (14) comprising the second vertebral engaging surface (inferior surface 26 of 14, [0101], Figs. 1-3), the first plate defining a first axis (seen in Fig. 1), the second plate defining a second axis (seen in Fig. 1), the spinal implant being movable between a closed configuration in which the first axis extends parallel to the second axis (configuration of Fig. 2) and an open configuration (seen in Fig. 22) in which the first axis extends at an acute angle relative to the second axis (configuration of Fig. 22, [0141]), the surgical site is a vertebral space [0012], and the spinal implant is delivered into the vertebral space with the implant in the closed configuration, the implant moving from the closed configuration to the open configuration by manipulating the spine [0112 and 0117-0118].  
As to Claims 26, 27, and 29-36, Glenn discloses the claimed invention except for rotating the first vertebral engaging surface to rotate relative to the second vertebral engaging surface solely by manipulating the spine before closing the incision, wherein the body includes an opening extending continuously between and through the vertebral engaging surfaces, wherein manipulating the spine to cause the first vertebral engaging surface to rotate relative to the second vertebral engaging surface before closing the incision, wherein the method further comprises packing the opening with bone graft 
Kuslich discloses a method for treating a spine including manipulating the spine to cause the first vertebral engaging surface (14, Fig. 1) to rotate relative to the second vertebral engaging surface (16, Fig. 1) solely by manipulating the spine before closing the incision [0058] in order to allow the surgeon to adjust the vertebrae to the desired position [0058].
Alheidt discloses a method for treating a spine wherein the method includes a body (20 and 50) that includes an opening (30) extending continuously between and through the vertebral engaging surfaces (Fig. 3A) packing the opening with bone graft after the spinal implant is delivered [0055]. The opening (30) is packed with the bone graft from a trajectory that the spinal implant was delivered along to the surgical site [0055]. Delivering the spinal implant (10) comprises inserting a male mating portion (130) of an inserter (124) into the first and second cavities (formed by 30 and 25) and into the third and fourth cavities (formed by 30 and 55) and delivering the spinal implant adjacent the surgical site using 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of treating a spine of Glenn and Kuslich with the graft and opening modification of Alheidt in order to allow for stable insertion and expansion of the implant and to promote bone growth within the implant.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775